Order filed, January 17, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00930-CR
                                 ____________

                    WILLIAM RAY TREVINO, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1622922


                                     ORDER

      The reporter’s record in this case was due January 14, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Arlene Webb, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.